        Case
         Case1:20-cv-00563-DLC
              1:20-cv-00563-DLC Document
                                 Document20-4 Filed04/17/20
                                          26 Filed  03/25/20 Page
                                                              Page11ofof22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
BELLRIDGE CAPITAL L.P., a Florida Limited                                        :    Case No.: 20-cv-563
Partnership,                                                                     :
                                                                                 :
                                    Plaintiff,                                   :    [PROPOSED]
                                                                                 : JUDGMENT AND ORDER
          - against -                                                            :
                                                                                 :
PROVISION HOLDING, INC., a Nevada Corporation                                    :
                                                                                 :
                                    Defendant.                                   :
                                                                                 :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X




       This matter having been commenced on January 22, 2020, by the filing of a Summons

and Complaint, the Court finds as follows:

                    1. A copy of the summons and complaint was served on Defendant Provision

           Holding, Inc., by personally serving the Nevada Secretary or State, on February 11,

           2020. Proof of service was filed on February 12, 2020. (Dkt. 9).

                    2. Accordingly, Defendant was required to answer or otherwise move by

           March 3, 2020.

                    3. To date, Defendant has failed to answer, appear or otherwise move,

                    4. Plaintiff requested the Certificate of Default on March 4, 2020, (Dkt. 12),

           and the Clerk of the Court noted Defendant’s default on March 4, 2020, and filed a

           Certificate of Default against Defendant. (Dkt. 13).
        Case
         Case1:20-cv-00563-DLC
              1:20-cv-00563-DLC Document
                                 Document20-4 Filed04/17/20
                                          26 Filed  03/25/20 Page
                                                              Page22ofof22



       THEREFORE, it is ORDERED, ADJUDGED, AND DECREED: That the Court enter

judgment against Defendant for the amount of $128,492.96, plus 24% default interest, from

September 19, 2018. in the amount of $51,936.08, for a total judgment of $180,429.04.

Dated: New York, New York
       ____________,
           April 17 2020

                                                                 ENTER:

                                                                 ________________________
                                                                 Hon. Denise Cote
                                                                 United States District Judge
